Citation Nr: 1623604	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-43 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected right glenohumeral degenerative joint disease (DJD), previously rated as right acromioclavicular (AC) joint arthrosis status post right Mumford procedure (excluding the period from November 11, 2009 to January 31, 2010 during which time a temporary total rating is assigned for convalescence under 38 C.F.R. § 4.30).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The January 2010 rating decision granted service connection for right acromioclavicular (AC) joint arthrosis status post right Mumford procedure and assigned an initial rating of 10 percent, effective from January 1, 2009, with a temporary total convalescence rating based on surgical treatment pursuant to 38 C.F.R. § 4.30 from November 11, 2009 to January 31, 2010; a rating of 10 percent was continued, effective from February 1, 2010.  An October 2013 rating decision recharacterized the disability as right glenohumeral DJD and continued a 10 percent rating from April 10, 2013.

In his October 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  The RO scheduled a Travel Board hearing for the Veteran in April 2016.  However, in the same month, the Veteran indicated that he wished to cancel his hearing request.


FINDING OF FACT

The Veteran's right glenohumeral DJD has been manifested by limitation of motion no worse than flexion to 100 degrees, abduction to 120 degrees, internal rotation to 55 degrees, and external rotation to 60 degrees, along with pain on movement, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, and guarding.  The evidence shows that the Veteran's range of motion in his right shoulder has been functionally limited to his shoulder level.



CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no greater, for right glenohumeral DJD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The issue of entitlement to a higher initial rating for right glenohumeral DJD arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant law applicable for assignment of diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has reported that he received treatment for his right shoulder from Dr. Conway/Orthopedic Specialty Association.  The Veteran submitted operative reports dated May 2013 from the facility but he also indicated that he had been receiving treatment for his right shoulder at this facility over the past year.  He also indicated that he received physical therapy at Southlake Physical Therapy.  In September and December 2013, the RO sent letters requesting that the Veteran complete and return VA Form 21-4142 (Authorization and Consent to Release Information to VA) so that the records may be requested from these providers.  However, the Veteran has not responded to these requests.  Nor has he provided these records himself.  Assisting the Veteran "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board cannot force the Veteran to provide the relevant information.  Under these circumstances, the Board concludes that the RO met its duty to assist the Veteran in obtaining the said records.

Furthermore, the Veteran was afforded a VA examination in November 2009 and July 2013, reflecting sufficient details to determine the current severity of the Veteran's service-connected right glenohumeral DJD, including information concerning the functional aspects of the disability.  Consequently, the Board concludes that the VA examinations are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran contends that his service-connected right shoulder disability is more disabling than currently rated.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).

As noted previously, service connection for right shoulder disability was established with an initial rating of 10 percent from January 1, 2009.  A temporary total convalescence rating based on surgical treatment was assigned pursuant to 38 C.F.R. § 4.30 from November 11, 2009 to January 31, 2010; a rating of 10 percent was continued, effective from February 1, 2010.  As such, the rating period under appeal for the claim for an initial rating in excess of 10 percent for right glenohumeral DJD is from January 1, 2009 to November 10, 2009 and then from February 1, 2010 forward, excluding the period from November 11, 2009 to January 31, 2010.  See 38 C.F.R. § 3.400(o) (2015).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

In an October 2009 statement, the Veteran reported that he had difficulty throwing a football or basketball to his children due to the pain in his right shoulder.  He was unable to hold his arms over his head for any length of time.  His shoulder ached if holding the phone for any length of time or when lying on his bed at night.

During a November 2009 VA general medical examination, the Veteran related a history of right AC arthrosis status post right Mumford procedure in June 2000.  In May 2004, he was seen for a diagnosis of right shoulder impingement and tendinitis, doubt rotator cuff tear (RCT) plus one superior labral anterior-posterior (SLAP) lesion.  He was currently seen by an orthopedist since May 2009 for shoulder problems and was diagnosed with bone spurs of the right shoulder and possible rotator cuff problems.  He was scheduled for an arthroscopic surgery next week on the right shoulder.  He reported right shoulder pain every day and chronic.  The pain was sharp and averaged about 7 on a scale of 1 to 10 and went to 9 on a scale of 1 to 10.  He no longer could throw a ball.  He was right-hand dominant.  He did not use medications or assistive devices.  It did not bother his occupation but interfered with daily activities, primarily with lifting overhead.  On physical examination, the Veteran had a 1.25 inch vertical scar of the right anterior shoulder.  Right shoulder examination demonstrated no deformity and no swelling, but there is slight tenderness on palpation.  Right shoulder abduction was from 0 to130 degrees with pain, anteriorly.  Right shoulder flexion was from 0 to170 degrees with pain.  Internal rotation right was from 0 to55 degrees with pain, anteriorly.  External rotation right was from 0 to 60 degrees with pain.  Strength in upper extremities and motor skills were normal.  There were no muscle spasms or muscle atrophy present.  Active range of motion did not produce any weakness fatigue or incoordination, and there was no additional loss of range of motion with repetitive motion for three times.

A November 2009 operative report from Harris Methodist Southlake shows findings of very dense subacromial bursitis and bony impingement lesion.  Routine decompression was performed.  There were a few areas of grade III to IV chondromalacia changes involving primarily the anterior interior glenoid and patches on the humeral head.  Nothing appeared loose or unstable.  The Veteran reported recent onset of shoulder pain and findings were consistent with impingement syndrome.  His symptoms failed to improve to any great extent with conservative measures, including subacromial injection and exercise program.  History was significant for a previous open distal clavicle excision many years ago.  No other findings were noted at that time.

A May 2013 operative report from Harris Methodist Hospital reflects diagnoses of right shoulder glenohumeral osteoarthritis, extensive periarticular exostosis formation, large anterior paraglenoid ganglion cyst, joint contracture, superior labral tear, posterior labral tear, biceps tendon hypertrophy and tendinosis, and chronic subacromial impingement with extensive subacromial fibrosis following previous subacromial decompression.  The private physician found that shoulder motion was considerately restricted, but improved postoperatively, but not normal.  Rotator cuff was intact.

The Veteran was provided another VA examination in July 2013.  The examiner reviewed the Veteran's claims file.  The diagnosis was right glenohumeral DJD with debridement of labral tears, subacromial decompression, capsular release, and biceps tenodesis on the right.  The Veteran was receiving physical therapy for a right shoulder surgery in May 2013.  He underwent debridement biceps tenodesis and a subacromial decompression with capsular release for DJD with labral tears involving his right glenohumeral joint.  He still experienced diminished range of motion with pain.  He did not report any flare-ups that impacted the function of the shoulder.  Range of motion of the right shoulder consisted of flexion to 100 degrees, with painful motion beginning at 60 degrees and abduction to 120 degrees, with painful motion beginning at 80 degrees.  The examiner found that the Veteran had functional loss and/or functional impairment of the right shoulder and arm due to less movement than normal, weakened movement, incoordination; impaired ability execute skilled movements smoothly and pain on movement.  He had localized tenderness or pain on palpation of joints/soft tissue/biceps tendon and guarding of the right shoulder.  Muscle strength was 4 out of 5 on shoulder abduction and forward flexion.  As to the Veteran's right shoulder disability's impact on his ability to work, the examiner noted that the Veteran took 3 days off from work after his right shoulder surgery in May 2013 and had not yet been released to return to full physical activities involving the right shoulder. 

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected right glenohumeral DJD due to the severity of his symptomatology.  

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

The Veteran's service-connected right shoulder disability was assigned an initial rating of 10 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5203, and is currently assigned a 10 percent rating under Diagnostic Codes 5201-5019.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5201 sets forth the criteria for rating limitation of motion of the arm and Diagnostic Code 5019 sets forth the criteria for rating bursitis.

Under Diagnostic Code 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body.  38 C.F.R. § 4.71a.  Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Id.  Malunion of the clavicle or scapula also warrants a 10 percent rating.  Id.

Diagnostic Code 5019 provides that bursitis will be rated on limitation of motion of affected parts, as degenerative arthritis.  

Under Diagnostic Code 5201, limitation of motion to shoulder level in the major or minor extremity warrants the minimum 20 percent rating.  As the Veteran is right-hand dominant, ratings for the major extremity apply.  Specifically, limitation of motion to midway between side and shoulder level in the major extremity warrants a 30 percent rating.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

VA regulations indicate that handedness will be determined by the evidence of record.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran is right-handed.

Based on the evidence described above, the Board concludes that throughout the appeal period, the Veteran's range of motion in his right shoulder has been functionally limited to his shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The November 2009 VA examination found the Veteran's right shoulder had flexion to 170 degrees with pain (normal is 180 degrees) and abduction to 130 degrees with pain (normal is 180 degrees).  The July 2015 VA examination found the Veteran's right shoulder had flexion to 120 degrees with pain and abduction to 100 degrees with pain.  Additionally, the evidence shows that the Veteran experiences less movement than normal, weakened movement, incoordination, impaired ability execute skilled movements smoothly, pain on movement, and guarding in his right shoulder.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011), the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Thus, in evaluating the Veteran's claim under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, the Board finds that due to the Veteran's limitation of motion in his right shoulder to 100 degrees with pain starting at 80 degrees, his less movement than normal, weakened movement, incoordination, impaired ability execute skilled movements smoothly, pain on movement and guarding, it is as likely as not that the effect of his right shoulder disability more nearly approximates motion limited to the shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201.  Therefore, a higher rating of 20 percent is warranted.  38 C.F.R. §§ 4.40 , 4.45; see DeLuca, 8 Vet. App. at 205-07.  The Board has determined that a rating in excess of 20 percent is not warranted for this disability as such rating requires limitation of motion to midway between side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board has considered whether the Veteran is entitled to a higher rating under any other diagnostic codes used for rating the shoulder, but finds that a rating in excess of 20 percent is not warranted.  As the July 2015 VA examination specifically noted that there was no ankylosis of the glenohumeral articulation (shoulder joint), a rating under Diagnostic Code 5200 is not applicable in this case.  The Veteran has not been shown to suffer from malunion of the humerus with marked deformity, recurrent dislocation of the scapulohumeral joint, fibrous union, nonunion, or loss of head of the humerus, therefore higher ratings under Diagnostic Code 5202 are not warranted.  To that effect, the November 2009 private operative report noted nothing appeared loose or unstable on right shoulder examination; the November 2009 VA examination indicated no deformity; and the July 2015 VA examination report stated that there was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  As a 20 percent rating is the maximum rating available under Diagnostic Code 5203, further discussion of this diagnostic code is of no benefit to the Veteran.  Accordingly, the Board concludes that a rating of 20 percent, but no higher, is warranted for the Veteran's right shoulder disability. 

The Board has carefully considered the Veteran's contentions in making this decision.  The level of disability shown is encompassed by the rating assigned herein and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for this disability for any portion of the time period under consideration.  See Fenderson, 12 Vet. App. at 126.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the schedular rating is not inadequate.  During the appeal period, the Veteran's right shoulder disability has been manifest by pain and some limited range of motion that impairs his ability to lift objects above his head, throw a ball or hold object without pain.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the shoulder provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, incoordination, and pain on movement.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Moreover, the evidence does not establish that the Veteran's right shoulder disability necessitates frequent periods of hospitalization and VA examinations are void of any findings, of exceptional symptornatology beyond that contemplated by the schedule of ratings.  Although the Board has no reason to doubt that the Veteran's right shoulder disability symptomatology may adversely impact his employability to some extent, this is specifically contemplated by the 20 percent schedular rating assigned herein.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact with each other in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran reported during the November 2009 VA examination that his right shoulder condition did not bother his occupation.  The July 2015 VA examiner noted that the Veteran had to take three days off from work following a surgery in May 2013 and he was still restricted from full physical activities involving the right shoulder.  However, to the extent that the Veteran was still able to maintain his current employment, the evidence does not demonstrate that his service-connected right shoulder disability prevents him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to an initial rating of 20 percent, but no greater, for service-connected right glenohumeral DJD is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


